PER CURIAM:
Larry Edwin Patterson filed a notice of appeal, alleging that the district court “ignored” his Fed.R.Civ.P. 60(b) motion for reconsideration of the denial of his 28 U.S.C. § 2254 (2000) petition. Subsequently, the district court denied the petition, and Patterson did not file another notice of appeal. Patterson’s premature notice of appeal is ineffective to appeal the subsequent order by the district court. In re Bryson, 406 F.3d 284, 288-89 (4th Cir. 2005) (outlining circumstances when a premature notice of appeal will be considered effective). Because Patterson did not appeal an actual order by the district court, we dismiss the appeal. We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.